In the
                 Court of Appeals
         Second Appellate District of Texas
                  at Fort Worth
               ___________________________
                    No. 02-20-00388-CV
               ___________________________

                BERNARDO ORTIZ, Appellant

                               V.

CARLOS RODRIGUEZ; GRAVES MF TX VICKERY, LLC; AND RUSH
                   GRAVES, Appellees



            On Appeal from the 348th District Court
                    Tarrant County, Texas
                Trial Court No. 348-304897-18


          Before Sudderth, C.J.; Womack and Walker, JJ.
            Memorandum Opinion by Justice Walker
                            MEMORANDUM OPINION

       Appellant Bernardo Ortiz appeals from the trial court’s orders dismissing his

petition for want of prosecution and denying his request to reinstate. Because Ortiz

did not ensure that his case was disposed within the promulgated time standards and

did not establish that he prosecuted his case with due diligence, the trial court did not

abuse its discretion by dismissing Ortiz’s petition.        And because Ortiz did not

reasonably explain his failure to prosecute, the trial court’s refusal to reinstate his case

was not an abuse of discretion. Accordingly, we affirm the trial court’s orders.

                                  I. BACKGROUND

       On December 11, 2018, Ortiz filed suit against appellees Carlos Rodriguez,

Rush Graves, and Graves’s company Graves MF TX Vickery, LLC (Vickery). The

suit arose from a real-property transaction in which Ortiz bought a piece of property

from Graves and Vickery. Rodriguez allegedly acted as Graves and Vickery’s agent

for the sale. Ortiz alleged that Rodriguez could be served at an address in Carrollton,

that Vickery could be served at an Arlington or at a Fort Worth address,1 and that

Graves could be served at the same Arlington address or at a Kennedale address.

Over the next six months, Ortiz took no action on his case.

       On June 10, 2019, the trial court signed an order of intent to dismiss Ortiz’s

case for want of prosecution. The order instructed Ortiz to file a motion to maintain,



      The Arlington address was for Graves as Vickery’s “managing member”; the
       1

Fort Worth address was for Vickery’s registered agent for service.

                                             2
setting forth the case’s status and good cause to maintain the case on the court’s

docket, no later than July 3. Ortiz filed a motion to retain on July 3, arguing that he

had taken no action on his case because he could not locate Rodriguez or Graves

because both had moved. The trial court granted the motion.

      The next day, the trial court notified Ortiz that it would dismiss his suit for

want of prosecution at an October 3 dismissal hearing for failing to effect service of

process. But the trial court gave Ortiz until September 26 to file a motion to retain.

On August 14, a private process server filed a return in which he stated that he had

attempted to serve Rodriguez at the Carrollton address Ortiz had provided for

Rodriguez, but discovered that Rodriguez had not lived there “in several years.” On

September 27, Ortiz filed a motion to retain and again stated that he had not been

able to serve Rodriguez or Graves because they had moved. The trial court granted

the motion and removed the case from its October 3 dismissal docket.

      On October 1, Ortiz successfully served Graves and Vickery at Graves’s

Kennedale address Ortiz had listed in his petition, which had been filed almost ten

months before. Both timely answered Ortiz’s petition and filed special exceptions.

On December 20, Ortiz responded to Graves and Vickery’s discovery requests. On

January 28, 2020, the trial court granted Graves and Vickery’s special exceptions and

ordered Ortiz to replead no later than January 31. When Ortiz amended his petition

on January 31, he listed the same addresses for service on Rodriguez, Graves, and



                                          3
Vickery that he had listed in his original petition, and he noted that Graves and

Vickery had previously been served.

      On July 13, the trial court signed a notice of its intent to dismiss Ortiz’s case

for want of prosecution and set the case for a September 2 hearing “via submission,”

warning that the case would be dismissed “unless good cause exists for it to be

retained.” The notice was issued “[i]n accordance with Tex. R. Civ. P. 165a and the

Court’s inherent power to dismiss.” The trial court gave Ortiz until August 31 to file

a motion to retain setting forth the case’s status as well as good cause to retain the

case on the docket. Ortiz filed nothing, and the trial court dismissed his suit for want

of prosecution under Rule 165a and its inherent power on September 3.

      Ortiz filed a verified motion to reinstate his case in early October. He asserted

that Graves and Vickery had “been served and answered the petition and these parties

have exchanged some written discovery.” Regarding Rodriguez, Ortiz stated that he

had located an address in Collin County2 and that he would “request new citation be

issued and served” if the case were reinstated. Finally, Ortiz contended that his failure

to prosecute or obtain service was not intentional or based on conscious indifference.

Ortiz requested a hearing on his motion and sent the trial court’s court coordinator a

letter confirming that the motion would be heard “by written submission” on

November 16 at 9:00 a.m. Ortiz attached no affidavits to his motion. See generally

      2
        Rodriguez’s Carrollton address that Ortiz had included in his petition was
located in Denton County. Ortiz had incorrectly alleged in his motions to retain that
it was located in Dallas County.

                                           4
Kenley v. Quintana Petroleum Corp., 931 S.W.2d 318, 321 (Tex. App.—San Antonio 1996,

writ denied) (“The party requesting reinstatement has the burden to bring forth a

record establishing that reinstatement was required.”).

      In response, Graves and Vickery pointed out that the 30-day deadline to file

the motion to reinstate had expired on October 5 but that the motion had not been

filed until October 6; thus, they asserted that the trial court could not consider it.

Graves and Vickery also argued that Ortiz had not shown that his failure to file a

motion to retain was not intentional or consciously indifferent.

      Fifty minutes before the November 16 hearing, Ortiz filed a verified

supplement to his motion to reinstate asserting that his “claims against [Graves and

Vickery could] proceed to trial in due order” even if Ortiz were unable to serve

Rodriguez because Ortiz had responded to Graves and Vickery’s discovery requests

and because Ortiz, Graves, and Vickery had “discussed dates for deposition of the

parties.” Ortiz summed up his supplement by stating that he had “exercised due

diligence in prosecuting the claims” as shown by his responses to Graves and

Vickery’s written discovery, the parties’ attempts to schedule depositions, and Ortiz’s

amended petition.     On November 16, the trial court denied Ortiz’s motion to

reinstate on two bases: (1) Ortiz had filed his motion to reinstate one day after the

deadline to do so had expired and (2) even if the motion had been timely filed, Ortiz

had not shown under Rule 165a that his failure to file a motion to retain was not



                                           5
intentional or the result of conscious indifference but, rather, was due to an accident

or mistake or that the failure was otherwise reasonably explained.

      Ortiz appeals the dismissal order and the denial of his motion to reinstate,

arguing that both were abuses of the trial court’s discretion based on his asserted

diligent prosecution of his claims.

                         II. PROPRIETY OF DISMISSAL

                               A. REVIEW STANDARDS

      Under Rule 165a, a trial court may dismiss a case when, as relevant here, a case

is not disposed of within the promulgated time standards. Tex. R. Civ. P. 165a(2);

Tex. R. Jud. Admin. 6.1(a), reprinted in Tex. Gov’t Code Ann., tit. 2, subtit. F app.

After a trial court gives notice of its intent to dismiss a case on this basis, it must

dismiss for want of prosecution unless good cause to maintain the case on the docket

is shown. See In re Conner, 458 S.W.3d 532, 535 (Tex. 2015) (orig. proceeding)

(applying good-cause standard in Rule 165a(1) to dismissals under Rule 165a(2)).

Absent a reasonable explanation for the delay, a conclusive presumption arises that

the plaintiff abandoned his suit. See id. at 534–35.

      Under a trial court’s inherent authority, a trial court may dismiss if a plaintiff

fails to diligently prosecute his case. See Veterans’ Land Bd. v. Williams, 543 S.W.2d 89,

90 (Tex. 1976). In determining a lack of due diligence, the trial court may consider

the entire history of the case, including the length of time the case was on file, the

amount of activity in the case, the request for a trial setting, and the existence of

                                            6
reasonable excuses for delay. City of Hous. v. Thomas, 838 S.W.2d 296, 297 (Tex.

App.—Houston [1st Dist.] 1992, no writ).

      We review a dismissal under either standard for a clear abuse of discretion.

MacGregor v. Rich, 941 S.W.2d 74, 75 (Tex. 1997); Smith v. McKee, 145 S.W.3d 299, 302

(Tex. App.—Fort Worth 2004, no pet.). Because the trial court did not specify

whether the dismissal was based on its inherent power or its Rule 165a authority, and

because no party requested findings of fact and conclusions of law, we may affirm it

under any applicable legal theory. Maida v. Fire Ins. Exch., 990 S.W.2d 836, 839–40

(Tex. App.—Fort Worth 1999, no pet.).

                                    B. RULE 165A

      The trial court dismissed Ortiz’s case after he failed to file a motion to retain

and did not show good cause to maintain the case on the docket. Ortiz does not

argue that the promulgated time standards had not been violated or that he filed a

timely motion to retain that set out good cause to retain the case. See Tex. R. Civ. P.

165a(2). What he seems to argue, however, is that an exception to the time standards

should have been made because his diligent prosecution as shown in the record

supplied the requisite good cause to thwart dismissal.3




      3
       Ortiz conflates his arguments regarding Rule 165a and the trial court’s
inherent authority. But under a liberal construction of his arguments, we can infer
that this argument applies to the Rule 165a(2) dismissal basis as well as to the
inherent-authority basis. See Tex. R. App. P. 38.9.

                                           7
       At the time the trial court dismissed the case, Ortiz’s petition had been pending

for nineteen months, which exceeds the time standards for nonfamily, civil cases. See

Tex. R. Jud. Admin. 6.1(a). The trial court had twice previously notified Ortiz that his

case was subject to dismissal. Both times, Ortiz filed a motion to retain, explaining in

identical language that he was trying to locate the parties. Graves and Vickery were

not served for almost ten months; when they were served, it was at the same

Kennedale address Ortiz had included in his petition for Graves. Ortiz never served

Rodriguez and never requested the trial court to authorize an alternate method of

service. The only discovery items served in the case were Graves and Vickery’s

requests to Ortiz. At no point did Ortiz try to conduct his own discovery. Ortiz

never requested a trial setting and gave no reasonable excuse for the delay other than

his asserted difficulty serving the parties.

       Based on this case history, we cannot conclude that the record established good

cause to continue the case on the docket notwithstanding the noncompliance with the

time standards. Thus, the trial court did not abuse its discretion by dismissing Ortiz’s

suit under Rule 165a(2). See, e.g., Conner, 458 S.W.3d at 535; Whallon v. Candlelight Trails

I Assoc., Inc., No. 01-18-00493-CV, 2019 WL 5996374, at *6 (Tex. App.—Houston

[1st Dist.] Nov. 14, 2019, no pet.) (mem. op.).




                                               8
                             C. INHERENT AUTHORITY4

       Ortiz argues that dismissal under the trial court’s inherent authority was an

abuse of discretion because “discovery had been conducted, pleadings amended[,] and

additional discovery or depositions were under consideration.” He admits that he had

never served Rodriguez but asserts that he “was prosecuting his claims” against

Graves and Vickery.

       We have already rejected Ortiz’s diligent-prosecution assertion in the context of

Rule 165a(2)’s good-cause standard. The same conclusion applies to his due-diligence

argument in the context of the trial court’s inherent authority. See, e.g., Henderson v.

Blalock, 465 S.W.3d 318, 322 (Tex. App.—Houston [14th Dist.] 2015, no pet.); Harvey

v. Wetzel, No. 03-03-00608-CV, 2004 WL 1685879, at *3–4 (Tex. App.—Austin

July 29, 2004, no pet.) (mem. op.); Brown v. Bush, No. 2-03-272-CV, 2004 WL 816319,

at *1–2 (Tex. App.—Fort Worth Apr. 15, 2004, pet. denied) (per curiam) (mem. op.);

cf. Carter v. MacFadyen, 93 S.W.3d 307, 314–15 (Tex. App.—Houston [14th Dist.] 2002,

pet. denied) (holding, in the context of summary judgment, repeated ineffective

attempts at service do not show due diligence if easily available and more effective

alternatives are ignored).

       Ortiz now attempts to argue for the first time that the COVID-19 pandemic

rendered any delays reasonable as a matter of law. But Ortiz fails to explain how the

       4
        Although we may affirm the dismissal on the basis of Rule 165a alone, see
Maida, 990 S.W.2d at 839–40, we address the trial court’s inherent authority because
Ortiz’s appellate arguments are intertwined and in an abundance of caution.

                                           9
pandemic affected his ability to timely serve the parties or to seek alternate service. In

fact, Ortiz’s only reference to the pandemic was in his supplement to his motion to

reinstate: “At the time [the] COVID-19 pandemic began, counsel for the parties

discussed dates for deposition of the parties in this case. Because discovery has

occurred, [Ortiz] anticipates that, if reinstated, the case will proceed to trial in due

time.” Thus, Ortiz did not assert to the trial court that the pandemic would negatively

affect the timely disposition of his case or had prevented him from diligently

prosecuting his case, contrary to his appellate assertions. Further, the pandemic

cannot excuse any delay arising before it began, which would include the time

between Ortiz’s filing suit in December 2018, Ortiz’s serving Graves and Vickery in

October 2019, and Ortiz’s amending his petition in January 2020 based on Graves

and Vickery’s special exceptions.

      We conclude that based on the record evidence, the trial court did not abuse its

discretion by dismissing Ortiz’s suit under its inherent authority.

              III. PROPRIETY OF REINSTATEMENT DENIAL

                           A. FAILURE TO HOLD HEARING

      As part of his argument that the trial court abused its discretion by denying his

motion to reinstate, Ortiz points to the trial court’s failure to hold an oral hearing on

the motion. Ortiz is correct that a hearing is required on a timely filed, properly

verified motion to reinstate. See Tex. R. Civ. P. 165a(3); Thordson v. City of Hous.,

815 S.W.2d 550, 550 (Tex. 1991). However, the right to a hearing may be waived. See

                                           10
Matheson v. Am. Carbonics, 867 S.W.2d 146, 147 n.2 (Tex. App.—Texarkana 1993, no

writ).

         Here, Ortiz asked the trial court to set a hearing on his motion to reinstate and

submitted a proposed order setting a hearing. But four days after the request, Ortiz

sent a letter to the trial court that was entitled “NOTICE OF HEARING BY

WRITTEN SUBMISSION” and “confirm[ed] that the Court ha[d] set a hearing by

written submission on the Motion to Reinstate filed by Plaintiff in this case . . . [at]

9:00 a.m. on Monday November 16, 2020.” Ortiz served a copy of this letter on

Graves and Vickery. And minutes before the scheduled hearing, Ortiz filed a verified

supplement to his motion, raising further factual arguments in support of his

reinstatement request. At no point did Ortiz object to the trial court’s holding the

hearing by written submission, and it appears that he affirmatively sought to have the

motion heard by written submission. Under these circumstances, we conclude that

Ortiz waived his right to an oral hearing on his motion to reinstate. See Kelly v.

Cunningham, 848 S.W.2d 370, 371 (Tex. App.—Houston [1st Dist.] 1993, no writ)

(holding plaintiffs waived right to oral hearing by setting motion to reinstate on

court’s submission docket).

                                     B. TIMELINESS

         The trial court ruled that it could not consider the motion to reinstate because

it had been filed after the 30-day deadline had expired on October 5. See Tex. R. Civ.

P. 4, 165a(3). Ortiz’s motion to reinstate was file-stamped on October 6. However,

                                            11
when we questioned our jurisdiction over the appeal based on the apparent late filing

of the motion to reinstate, Ortiz provided an electronic-service receipt showing that

he had electronically submitted the motion to the clerk’s office on October 5 at 11:22

p.m. and that the motion had later been accepted on October 6 at 9:09 a.m. See Tex.

R. Civ. P. 21(f)(5) (deeming document timely filed when transmitted to electronic

filing service provider). The motion was not accepted for filing on October 5 because

Ortiz had mistakenly paid an $80 filing fee when none had been due.

       We conclude that the motion to reinstate was timely filed and that the trial

court’s contrary holding was an abuse of discretion.5 See, e.g., NA Land Co. v. State,

624 S.W.3d 671, 674–75 (Tex. App.—Houston [14th Dist.] 2021, no pet.)

(recognizing document deemed filed when transmitted to electronic filing service

provider, not when filed by the clerk, even if document initially rejected); Cummings v.

Billman, No. 02-20-00034-CV, 2020 WL 938172, at *2 (Tex. App.—Fort Worth

Feb. 27, 2020, order) (holding motion to reinstate that was electronically transmitted

to clerk but later canceled was deemed filed when transmitted under Rule 21(f)(5)),

disp. on merits, 2021 WL 1800460, at *1 (Tex. App.—Fort Worth May 6, 2021, no pet.)

(mem. op.). But because the trial court additionally denied the motion to reinstate on

the basis that Ortiz had failed to meet his burden under Rule 165a(3), we must review

the propriety of that denial basis as well.



      We note that Graves and Vickery do not rely on the untimeliness of the
       5

motion to reinstate to support the trial court’s denial of the motion.

                                              12
               C. BURDEN TO ESTABLISH GROUNDS TO REINSTATE

       The denial of a motion to reinstate is also reviewed for an abuse of discretion.

See Smith v. Babcock & Wilcox Constr. Co., 913 S.W.2d 467, 468 (Tex. 1995). In

determining a motion to reinstate (whether the dismissal was under Rule 165a or the

trial court’s inherent authority), a trial court must reinstate the case if it finds that the

noncompliance with the promulgated time standards was not intentional or the result

of a party’s conscious indifference but was due to a party’s accident or mistake or that

the noncompliance has been otherwise explained.6 See Tex. R. Civ. P. 165a(3)–(4).

The party seeking reinstatement has the burden of proof to establish the ground for

reinstatement under Rule 165a. See Keough v. Cyrus USA, Inc., 204 S.W.3d 1, 3–4 (Tex.

App.—Houston [14th Dist.] 2006, pet. denied) (op. on reh’g); Kenley, 931 S.W.2d at

321. After dismissal under Rule 165a(2), a plaintiff “must show good cause for the

failure to prosecute the suit under the time standards promulgated by the Supreme

Court.” Steward v. Colonial Cas. Ins. Co., 143 S.W.3d 161, 165 (Tex. App.—Waco 2004,

no pet.).

       In his motion, Ortiz asserted that he had prosecuted his claims with due

diligence and pointed to his service on Graves and Vickery, his responses to Graves

and Vickery’s discovery requests, his attempts to serve Rodriguez, and his amended

petition based on Graves and Vickery’s special exceptions. None of these actions

       6
         A dismissal may also be based on a party’s failure to appear; however, that
basis is not at issue in this appeal. See Tex. R. Civ. P. 165a(1).


                                             13
showed due diligence, reasonably explained his failure to prosecute his case, or

showed that the delay was not intentional or the result of conscious indifference. See

Mansaray v. Phillips, 626 S.W.3d 402, 407 (Tex. App.—Dallas 2021, no pet.); Johnson v.

Thigpen, No. 10-06-00174-CV, 2007 WL 4157247, at *3 (Tex. App.—Waco Nov. 21,

2007, pet. denied) (mem. op.). Based on the evidence we discussed in connection

with the propriety of the initial dismissal, we conclude that the trial court did not

abuse its discretion by refusing to reinstate Ortiz’s case. See, e.g., Keough, 204 S.W.3d at

4–5.

                                 IV. CONCLUSION

       Ortiz failed to diligently prosecute his case. Although he twice successfully

convinced the trial court to retain his case, he delayed serving Graves and Vickery

(even though they finally were served at the address listed in his petition) and he never

served Rodriguez. Even after his case was dismissed, Ortiz failed to reasonably

explain his failure or to show that any delay was unintentional or was not the result of

conscious indifference. Thus, the trial court did not abuse its discretion, under either

Rule 165a or its inherent authority, by dismissing Ortiz’s case or by failing to reinstate

it. We overrule Ortiz’s appellate arguments and affirm the trial court’s order of

dismissal and order denying his motion to reinstate. See Tex. R. App. P. 43.2(a).




                                            14
                                     /s/ Brian Walker

                                     Brian Walker
                                     Justice

Delivered: September 30, 2021




                                15